CLERKS OFFICE U 8. DIST. COURT
tees AT ROANOKE, VA

FILEQ
IN THE UNITED STATES DISTRICT COURT JUN 06 2019
FOR THE WESTERN DISTRICT OF VIRGINIA. oj
# suufc, DUDLEY,
DANVILLE DIVISION BY: UNG Put ie

“tee. DEPUTY CLERK
UNITED STATES OF AMERICA

Case No.: WAG GLowns Ti

)
)
Vv. )
) INDICTMENT
)
)
)
)

In violation of:

JAIME CARMONA-ZARCO 8 U.S.C. §1326

a.k.a.
ROBERTO SALINAS
COUNT ONE
Reentry of Removed Aliens
The Grand Jury charges that:
L. On or about June 2, 2019, within the Western Judicial District of Virginia, the

defendant, JAIME CARMONA-ZARCO, an alien, was found in the United States after having
been removed and deported therefrom on or about April 17, 2007 at or near Otay Mesa, CA,
without having obtained the express consent of the Secretary of the Department of Homeland
Security to reapply for admission to the United States.

2. All in violation of Title 8, United States Code, Section 1326(a).

fh
A TRUE BILL this go day of June, 2019.

/s/ Foreperson
FOREPERSON

(Pour? Qhuy FD

THOMAS T. CULLEN ~~ ~
UNITED STATES ATTORNEY

Case 4:19-cr-00014-NKM Document 4 Filed 06/06/19 Page lofi Pageid#: 6
